Case 1:19-cv-02960-GBD Document 66 Filed p.2mee{21 Page lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

oe ee x
CVI INVESTMENTS, INC., :
Plaintiff, :
ORDER

-against- :

19 Civ. 2960 (GBD)
STEVEN M. MARIANO, :
Defendant. :
a x

GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record during today’s oral argument, Plaintiff's motion to
sever or bifurcate its tortious interference and fraudulent inducement claims, (ECF No. 56), is

DENIED without prejudice.

Dated: New York, New York
February 3, 2021

 

 

SO,ORDERED.
{
GEPREH B. DANIELS

United States District Judge

 
